DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to claims 1 and 2, and new claims 7 and 8, submitted May 31, 2022 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see pages 3 - 11, filed May 31, 2022, with respect to the rejection of claims 1 and 2 under 35 USC 103 in view of Kodama et al. have been fully considered and are persuasive in view of the claim amendment and arguments presented.  The rejection of claims 1 and 2 under 35 USC 103 in view of Kodama et al. has been withdrawn. 
Applicant’s arguments, see pages 3 - 11, filed May 31, 2022, with respect to the rejection of claims 1 and 2 under 35 USC 103 in view of Mitsubishi have been fully considered and are persuasive in view of the claim amendment and arguments presented.  The rejection of claims 1 and 2 under 35 USC 103 in view of Mitsubishi has been withdrawn. 
Allowable Subject Matter
Claims 1, 2, 7 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner has considered the amendment filed by Applicant on May, 31, 2022 and the arguments
therein. Applicant's arguments were found persuasive; as such, the Examiner has
withdrawn the rejections made in the previous Office Action. Further, the Examiner has
considered the cited references and conducted a thorough search of the appropriate
data bases for the claimed subject matter and did not discover any reference which
anticipates the claimed subject matter or would form the basis for concluding that the
claimed subject matter would have been obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622